                                                           U.S. DISTRICT COURT
                                                          ...
                                                            .



                 IN THE XJNITED STATES DISTRICT COURT         AUGUSTA 0)7
                 FOR THE SOXJTHERN DISTRICT OF GEORGIA
                           DUBLIN DIVISION                20I9HARI I AH 9:514

CARNELL AGNEW,


     Petitioner,

     V.                                    CV 319-012


LINTON DELOACH, Warden,

     Defendant.




                              ORDER




     On February 21, 2019, this Court dismissed Petitioner Carnell

Agnew's petition filed pursuant to 28 U.S.C. § 2254 because it was

untimely.    In fact, it was filed more than ten years after his

state convictions became final.     Presently, Petitioner has filed

a motion for reconsideration of the Dismissal Order.


     A motion for reconsideration filed within thirty (30) days of

the entry of judgment is considered under Federal Rule of Civil

Procedure 59(e).     "The only grounds for granting a rule 59(e)

motion are newly discovered evidence or manifest error of law or

fact."    Arthur v. King, 500 F.3d 1335, 1343 (11^^ cir. 2007).     A

Rule 59(e) motion is not intended as a vehicle to re-litigate old

matters, raise new arguments or present evidence that could have

been raised prior to the entry of judgment.      Michael Linet, Inc.

V. Village of Wellington, Fla., 408 F.3d 757, 763 (11^^ Cir, 2005).
      Here,   Petitioner   has    not   presented    any    new   evidence   or

advanced any new ground that has not already been considered by

the Magistrate Judge in the Report and Recommendation.                He does

nothing to rebut the Magistrate Judge's well-supported conclusion

that the § 2254 petition is untimely; instead, he simply rehashes

arguments already made.

      Because Petitioner has not established any reason to disturb

the   Dismissal   Order    of    February   21,     2019,   his   motion     for

reconsideration (doc. no. 14) is DENIED.
                                             //A
      ORDER ENTERED at Augusta, Georgia this //  day of March,

2019.




                                          UNITED STATES DISTRICT JUDGE
